Stiles, J.
(dissenting). — The bond construed in this case was by statute required to obligate each signer for the full amount of the judgment. It was given to stay proceedings. It did not comply with the statute; and it was, therefore, not a good bond, and did not secure a stay. It could have been moved against at any time, and we should have held it not a compliance with the law. Under the circumstances, I am unable to join in rendering judgment against the sureties, when the paper they signed has procured no stay, and was, therefore, without any consideration.
Anders, J., concurs.